Citation Nr: 1125589	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for back pain.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to a disability rating in excess of 10 percent for residuals of surgery, flexion contractures, right little finger.

6.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.  



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for back condition, an acquired psychiatric disorder, to include PTSD, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of June 1995, the RO denied service connection for back pain; and that decision is final.

2.  The evidence added to the record since the June 1995 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for back pain.

3.  The evidence of record demonstrates that the residuals of surgery, flexion contractures, right little finger, are characterized by degenerative joint disease and flexion deformity of the small finger, with flexion to 60 degrees fixed and ranging from 30 to 40 degrees with pain throughout; this disability is productive of painful motion, muscle strength of 5/5, and intact dexterity.

4.  The evidence of record demonstrates that the Veteran's bilateral pes planus with plantar fasciitis are manifested by no more than mild impairment with abnormal weight-bearing and tenderness at the attachment site of the plantar fascia, bilaterally, and are not productive of corns, calluses or edema, deflection of the midline Achilles or pain on manipulation, painful or restricted motion, or weakness or instability.


CONCLUSIONS OF LAW

1.  Subsequent to the final June 1995 rating decision, new and material evidence has been presented to reopen the claim of service connection for back pain.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  The criteria for disability rating in excess of 10 percent for residuals of surgery, flexion contractures, right little finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, 5230 (2010).

3.  The criteria for disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection and increased ratings in the November 2009 rating decision, he was provided notices of the VCAA in May 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in May 2009 pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in May 2010 with subsequent re-adjudication in an October 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In the context of a claim to reopen a previously denied claim of entitlement to service connection for back pain, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the Veteran was notified of the Kent requirements in May 2009 as it relates to his claim for service connection for back pain.  With respect to this issue, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision to reopen and remand this claim.  

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current symptomatology and the effect on his occupation and daily activities to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

1.  New and Material Evidence 

Pertinent Laws and Regulations

A June 1995 RO decision denied service connection for back pain, finding that the service medical records were negative for complaint of or treatment for lower back pain and there was no chronic condition of upper back strain shown by the service medical records or post service medical evidence.  The Veteran did not appeal and the May 1978 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis

As noted above, the Veteran's claim for service connection for back pain was previously denied in a June 1995 rating decision on the basis that the service medical records were negative for complaint of or treatment for lower back pain and there was no chronic condition of upper back strain shown by the service medical records or post service medical evidence.  

The new evidence of record submitted after the June 1995 RO decision includes private medical and the Veteran's statements.  Private medical records reflect that the Veteran has been treated for and diagnosed with back pain.  The Veteran's statements indicate complaints of upper back pain since his injury in service wherein he was treated for upper back strain.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's back pain and relates to unestablished facts that are necessary to substantiate his claim for service connection for a back condition.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes current medical diagnosed back pain and the Veteran's reports of a continuity of symptoms of back pain since his active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final June 1995 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for back pain.  Therefore, the Veteran's claim for service connection for back pain is reopened.  See 38 C.F.R. § 3.156(a).

2.  Increased Ratings 

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Analysis

      A.  Residuals of Surgery, Flexion Contractures, Right Little Finger

The Veteran's residuals of surgery, flexion contractures, right little finger, are currently rated, by analogy, as 10 percent disabling, pursuant to 38 C.R.R. § 4.71a, Diagnostic Codes 5299-5227.  See 38 C.F.R. §§ 4.20, 4.27 (2010) (A hyphenated code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or little finger.  

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2), following Diagnostic Code 5003, the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Throughout the duration of the appeal, the Veteran has maintained that his current residuals of surgery, flexion contractures, right little finger, were productive of constant severe pain with flare-ups and an abnormal position of the finger.  As such, he contends this disability warrants a higher rating that the 10 percent presently assigned.

In a June 2009 VA examination of the hand, thumb and fingers, the Veteran reported that he had become ambidextrous due to increased pain with flare ups of increased frequency, duration, and intensity.  He stated that he frequently hit his right small finger on objects to due to the contractures.  He denied constant pain.  The Veteran reported being under medical care for this disability and took no medications for such.  He was currently employed as a marketing specialist and stated that his right little finger affected his occupation as it interfered with keyboarding, slowed him down, and the pain affected his concentration.  He also reported that his activities of daily living were affected including, sleeping, doing chores, and parenting.  The Veteran reported having severe flare-up pain every day and lasting all day.  A physical examination of the right hand revealed a flexion deformity of the small finger with flexion to 60 degrees fixed and ranging from 30 to 40 degrees with pain throughout, opposition to 0cm throughout compositely, 3cm gap of fifth finger mid to palm, metacarpophalangeal extension to 0 degrees neutral compositely to all joints, small finger distal interphalangeal joint extension lacking 30 degrees to neutral, muscle strength of 5/5, intact dexterity, and demonstrable difficulty keeping the fifth finger from being struck by objects.  X-rays demonstrated flexion contracture of the right fifth proximal interphanlageal joint and arthritis of the proximal interphalangeal joint and distal interphalangeal joint.  The Veteran was diagnosed with right fifth finger flexion deformity and right fifth finger degenerative joint disease.  

Private medical records from May 2009 to March 2010 reflect treatment for the right fifth/pinky finger.  

After a careful review of the evidence of record, the Board finds that the Veteran's residuals of surgery, flexion contractures, right little finger, does not warrant an evaluation in excess of 10 percent at any time since the date of claim on April 30, 2009.  Initially, the Board notes that, when the medical evidence is evaluated under the VA's Schedule for Rating Disabilities, Diagnostic Codes 5227 and 5230 only assign maximum evaluation of zero percent for ankylosis (favorable or unfavorable) or any limitation of motion of the (major or minor) ring or little finger.  38 C.F.R. § 4.71a.  

The Board acknowledges that the Veteran's reports of continued severe pain with flare-ups and an abnormal position of the finger, is also supported by the evaluation results the June 2009 VA examination which showed flexion deformity of the small finger with flexion to 60 degrees fixed and ranging from 30 to 40 degrees with pain throughout, and X-rays demonstrating flexion contracture of the right fifth proximal interphalangeal joint.  The Board finds, therefore, that the Veteran's complaints of severe pain and an abnormal position of the finger in the right hand are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

Considering the objective of findings of a flexion deformity of the small finger with flexion to 60 degrees fixed and ranging from 30 to 40 degrees with pain throughout, opposition to 0cm throughout compositely, 3cm gap of fifth finger mid to palm, metacarpophalangeal extension to 0 degrees neutral compositely to all joints, small finger distal interphalangeal joint extension lacking 30 degrees to neutral, and X-ray evidence of demonstrated flexion contracture of the right fifth proximal interphanlageal joint and arthritis of the proximal interphalangeal joint and distal interphalangeal joint, the Board concludes that these findings of limitation of motion of the right little finger result in a disability picture that more nearly approximates the criteria for a rating of 10 percent, as prescribed by Diagnostic Code 5003, but no higher.

In considering other potentially applicable diagnostic codes, the Board observes that under Diagnostic Code 5309 for injury to Muscle Group IX, which includes the intrinsic muscles of the hand and the corresponding diagnostic code 5227 for favorable or unfavorable little finger ankylosis of the major or minor hand.  This provision applies to the intrinsic muscles that supplement the function of the forearm muscles in delicate manipulative movements.  The intrinsic muscles include the thenar eminence; short flexor, opponens, abductors and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A note to the criteria further states that the hand is so compact a structure that isolated muscles injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2010).  As noted above, limitation of motion and ankylosis of the little finger are provided a maximum disability rating of zero percent.  

Moreover, Diagnostic Code 5003 only provides a 10 percent disability rating in cases where limitation of motion (confirmed by objective findings) of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes or, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  In this case, a 20 percent disability rating under Diagnostic Code 5003 is not warranted, as the record is absent of findings of X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, the Veteran has been assigned the maximum disability rating under these applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, and 5203; see also 38 C.F.R. § 4.73, Diagnostic Code 5309.  

Diagnostic Code 5156 contemplates amputation of the little ringer, and a 20 percent rating is assigned for major or minor hand little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).

In this case, however, there is no evidence of limitation of motion such as would provide for a higher rating as the medical evidence of record demonstrates that, despite the restrictive nature of the right little finger, muscle strength was 5/5 and the Veteran had intact dexterity.  Thus, there is no additional functional loss due pain other than that contemplated by the currently assigned 10 percent rating.

Moreover, as no medical professional has described the Veteran's disability as being manifested by actual amputation with metacarpal resection and more than half the bone lost or disability equivalent thereto, or by an isolated muscle injury, the Veteran's disability is most appropriately evaluated at the 10 percent rate under Diagnostic Code 5003, based on painful motion.

The Board further acknowledges the Veteran's complaints of increased and constant with flare-ups and an abnormal position of the finger, and has considered such in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board also notes that the Court has held that consideration of functional loss due pain and weakness is not required when, as in this case, the currently assigned rating is the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, such does not provide an additional basis for a higher initial evaluation.

As established by the medical evidence and the Veteran's contentions, the right little finger demonstrates a degree of impairment established by painful motion.  After review of the available Diagnostic Codes and medical evidence of record, Diagnostic Codes other than 5003 do not provide a basis to assign an evaluation higher than the 10 percent evaluation currently assigned in effect.  The Veteran is currently receiving the highest available rating for his disability.  The Board additionally notes that the identified painful motion, demonstrable difficulty keeping the fifth finger from being struck by objects, and X-ray findings of flexion contracture associated with the residuals of surgery of the right little finger were factors considered to formulate the basis for the currently assigned 10 percent rating.  Considering that all other digits are not limited in motion, muscle strength is 5/5 and dexterity is intact, there is no evidence of resulting limitation of motion of other digits or interference with overall function of the hand that would warrant an additional separate rating under the Note following Diagnostic Code 5227.  38 C.F.R. § 4.71a.

For the reasons and bases expressed above, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time since the date of claim on April 30, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since that date, so his rating cannot be "staged" because the 10 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

      B.  Bilateral Pes Planus with Plantar Fasciitis 
      
The Veteran's bilateral pes planus is currently rated under Diagnostic Code 5276 which provides ratings for acquired flatfoot.  See 38 C.F.R. § 4.71a (2010).  Under this diagnostic code, a 10 percent rating is warranted for moderate unilateral or bilateral flatfoot where the weight-bearing line is over or medial to the great toe and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral acquired flatfoot, manifested by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

Throughout the duration of the appeal, the Veteran has maintained that his current bilateral pes planus with plantar fasciitis was productive of constant severe pain in both feet with trouble walking more than 100 yards and standing more than 30 minutes at a time.  He also reported having difficulty with his job performance due to this disability.  As such, the Veteran contends that his disability warrants a rating higher than the 10 percent assigned.  

Private medical records reflect that the Veteran was treated for complaints of bilateral flat feet.  

In a June 2009 VA examination, the Veteran reported that his bilateral pes planus with plantar fasciitis had severe flare-ups of pain occurring every day and lasting all day, with increasing frequency, duration and intensity in both feet.  He also complained of constant moderately severe pain.  The Veteran stated that such has caused him to fall recently, requiring doctor's care.  He used no corrective devices or had surgery.  The Veteran reported being under the care of a physician and did not report that prescriptions helped.  He reported having a poor response with Lortab.  The Veteran used orthopedic pillows, ice packs, soaks with Epsom salt, and used hand rails with poor response.  He reported this disability affected his occupation as the pain affected his concentration and limited his mobility.  The Veteran also discussed the effects on his activities of daily living including problems with sleeping and doing chores.  He stated that pain affected his standing to less than 30 minutes or walking more than 100 yards.  A physical examination revealed no corns, no calluses, no edema, some bilateral mild pes planus with deflection of the midline Achilles or pain on manipulation, no painful motion, no restricted motion, tenderness at the attachment site of the plantar fascia bilaterally, no weakness, no instability, and abnormal weighbearing.  X-rays demonstrated bilateral pes planus and degenerative joint disease that was mild at the first metatarsophalangeal joints.  The Veteran was diagnosed with bilateral degenerative joint disease of the feet and bilateral pes planus with plantar fasciitis.  

After a careful review of the evidence of record, the Board finds that the Veteran's bilateral pes planus does not warrant an evaluation in excess of 10 percent at any time since the date of claim on April 30, 2009.  As aptly noted by the record, the Veteran's bilateral pes planus with plantar fasciitis are manifested by no more than mild impairment with abnormal weight-bearing and tenderness at the attachment site of the plantar fascia, bilaterally, and are not productive of corns, calluses or edema, deflection of the midline Achilles or pain on manipulation, painful or restricted motion, or weakness or instability.  While the Veteran is competent to provide his subjective complaints of moderately severe to severe pain, flare-ups of increased frequency and duration, and a limitation of mobility with walking and standing, the same are not supported by the evaluation results as noted above.  The Board finds, therefore, that the Veteran's accounts of functional impairment due to pain on use of his feet are not credible.  See Baldwin v. West, supra.  As such, the Board finds it reasonable to conclude that the Veteran's bilateral pes planus more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5276.  Accordingly, an increased rating is not warranted.  

The Board has also considered whether there are other appropriate diagnostic codes for application under which a higher rating would be warranted.  However, as the Veteran's service connected disability did not reflect claw foot (pes cavus), a malunion of the tarsal or metatarsal bones, or a moderately severe foot injury as his pes planus was characterized as mild, Diagnostic Codes 5278, 5283 and 5284 do not apply.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time since the date of claim on April 30, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since that date, so his rating cannot be "staged" because the 10 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his residuals of surgery, flexion contractures, right little finger and pes planus with plantar fasciitis and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule.  The Board acknowledges the Veteran's reports of effects on his occupation due to these disabilities including interference with using the keyboard, slowing him down, interference with concentration, limitation of mobility, and difficulty with job performance, however, the record is absent of any evidence of marked interference with employment or frequent periods of hospitalization due to these disabilities.  As such, the Board finds that the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for residuals of surgery, flexion contractures, right little finger, is denied.

A disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for PTSD and sleep apnea.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In addition, having found that the Veteran has successfully reopened the claim for service connection for back pain, the Board must now conduct a de novo review.

PTSD and Sleep Apnea

The Veteran contends that his PTSD is related to his active service, wherein he found out that a childhood friend serving in a different unit had been killed.  He maintains that, following this incident, he was unable to sustain lasting friendships, his drinking was out of control, he had numerous run-ins with the law, he could not resolve conflicts without resorting to physical violence, and his PTSD led to the dissolution of his first marriage.  The Veteran also contends that he was diagnosed with sleep apnea secondary to his PTSD.  

Service treatment reports are absent of any reports of a psychiatric or respiratory disability upon entry into active service and the entrance examination revealed a normal clinical evaluation of the psychiatric and respiratory systems.  In March 1989 the Veteran received mental health treatment and was diagnosed with alcohol abuse, in remission.  Thereafter he was treated in the family advocacy program from May 1993 to December 1994 for domestic violence and marital problems.  The service treatment reports do not include any report of medical history at separation or separation examination.  

Service personnel records reflect that the Veteran's performance evaluations changed over time from exceptional to excellent to good from March 1989 to September 1994.

Private medical records from May 2009 to March 2010 reflect that the Veteran has been diagnosed with PTSD and obstructive sleep apnea.  

Lay statements submitted in July 2009 from the Veteran's wife, mother, and brother all reflect their personal observations of the Veteran's behavior.  In particular the Veteran's brother and mother reported noticing a change in his behavior since his discharge from active service.  

In a June 2010 stressor statement, the Veteran reported that one of his most dear friends in the world was killed while serving aboard the U.S.S. Iowa and that he continued to have problems getting over it.  He also reported that his relationships with his family and friends suffered throughout the years.  As the Veteran provided the name of his childhood friend, the date of his death, and the ship to which he was assigned (U.S.S. Iowa), the Board finds that a remand is necessary for VA to attempt to verify the Veteran's claimed stressor by contacting JSSRC.

In considering the service treatment reports reflecting mental health treatment, the service personnel records demonstrating a continued decline in the Veteran's performance during service, the current diagnosis of PTSD made by a physician but not a psychiatrist or psychologist, the lay statements regarding a change in the Veteran's behavior following his discharge from active service, and the Veteran's reports of a stressor incident of the death of his childhood friend during his active service, the Board finds that a VA examination including an opinion is necessary to whether any currently diagnosed psychiatric disorder was caused by or the result of the Veteran's active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  In addition, as the Veteran is currently diagnosed with obstructive sleep apnea and reports that this condition was diagnosed as secondary to his PTSD, the Board finds that a VA examination including an opinion is necessary to whether any currently diagnosed sleep apnea is related to or was aggravated by the Veteran's PTSD.  See id.  

Back Pain

The Veteran contends that his back pain has continued since his treatment for back pain in service.  

Service treatment reports reflect that the Veteran complained of upper back pain in January 1994 due to a run-in with another person while playing basketball.  At this time was diagnosed with back strain.  The service treatment reports do not include any report of medical history at separation or separation examination.  

The Veteran was diagnosed with chronic intermittent lumbar strain in a May 1995 VA examination.  Private treatment reports from May 2009 to March 2010 reflect the Veteran was treated for and diagnosed with back pain.  

In considering the service treatment reports reflecting treatment for the upper back in January 1994, the May 1995 VA examination diagnosis of lumbar strain, private medical records demonstrating treatment for back pain, and the Veteran's statements concerning a continuity of back pain since active service, a VA examination including an opinion is necessary to whether any currently diagnosed back condition was caused by or the result of the Veteran's active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The information obtained from the Veteran concerning his alleged in-service stressor (namely, the death of his childhood friend, including the name of the person, date of the incident, and ship to which this person was assigned), should be sent to the U. S. Army and Joint Services Records Research Center (JSRRC), requesting that an attempt be made to verify this particular claimed stressor.  Documentation of any negative response should be included in the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the Veteran's claimed in-service stressful event, i.e., the death of his childhood friend.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful event, i.e., the death of a childhood friend?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to the claimed in-service stressful event involved a state of fear, helplessness, or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in February 1995; or, was such a disorder caused by any event or incident that occurred during service, to include the death of the Veteran's childhood friend?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Then, the RO/AMC should schedule the Veteran for a VA respiratory examination by an appropriate specialist to determine the current nature and etiology of any respiratory found to be present, including sleep apnea.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a respiratory condition, to include sleep apnea?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of sleep apnea, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from March 1989 to February 1995; or, (ii) that such disorder was caused or aggravated by his PTSD or any other currently diagnosed psychiatric disorder?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  Then, the RO/AMC should schedule the Veteran for a VA orthopedic examination by an appropriate specialist to determine the current nature and etiology of any back conditions found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his spine and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a back condition?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a back condition, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from March 1989 to February 1995; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e., the Veteran's diagnosed back strain during active service in January 1994?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


